DETAILED ACTION
This is the first office action on the merits in this application. The claims of August 10, 2020, are under consideration. Claims 19-32 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
[0102] reads “two have”, which should read “to have”.  
[0103] reads “Flats 328 are planner”, which should read “Flats 328 are planar”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 teaches “an outer surface” at lines 3-4; then “an outer surface” at line 9.  It is unclear, as written, if this is the same outer surface, or a different outer surface. Examiner believes this to be the same outer surface and will treat the claims as such for purposes of examination. Clarification is required. 
Claim 19 reads “wherein at least two of the faces that are arranged linearly…” This limitation lacks antecedent basis as the faces were not previously required to be arranged linearly. It therefore becomes unclear if these are the same faces as previously referenced, or different faces. Examiner believes this to properly read” wherein at least two of the faces are arranged linearly” and examines the claims as such. Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walen (US 2002/0058958 A1).  (Present in applicant’s IDS as US 6,562,055 B2)
Regarding claim 19, Walen teaches a cutting accessory 40 for use with a powered surgical handpiece 32 as at figs. 36-42.  The cutting accessory includes: 
an elongated shaft 44a having opposed proximal and distal ends (left and right, respectively, in fig. 37/38; distal portion 152a; proximal portion 154a), a longitudinal axis and an outer surface; 
a tissue working member 42 (not shown in the referenced figures; seen as at figs. 1 and 2) attached to the distal end 152a of the shaft 44a, the tissue working member designed to accomplish a procedure on the living tissue against which the tissue working member is applied [0081]; and 
a proximal section (left of 152a in fig. 37; 154a) that extends proximally from the distal end 152a, the proximal section 154a includes a plurality of faces 530 that extend inwardly from the outer surface of the shaft, each face 530 having at least one shallow portion and shaped to receive a clamping member 541 that holds the shaft 44a to the handpiece 32, wherein at least two of the faces 530 are arranged linearly (choosing the proximal-most two faces 530) so as to extend proximally to distally along the shaft proximal section 154a, 
wherein the shaft 44a includes a flat (choosing the distal-most flat 532, positioned between the third and fourth surfaces 530) that extends distally forward of the distalmost face (having selected only the two proximal-most faces 530 to read on this claim), the flat 532 being located a distance from the shaft longitudinal axis that is greater than the distance shallow portions of the faces 530 are located from the longitudinal axis and less than the distance the outer surface of the shaft is located from the longitudinal axis (outer surface at portion 152a).
Examiner makes note of the figure 9 and 10 embodiment, as well, which is of interest. 
Regarding claim 20, the flat 532 is linearly aligned with the faces 530.
Regarding claim 21, there are two rows of faces and flats as at fig. 38.
Regarding claim 22, the rows of faces 530 are opposed to each other as at fig. 38. 
Regarding claim 23, the flats 532 are opposed to each other as at fig. 38. 
Regarding claim 24, the flats 532 lie in planes parallel to the longitudinal axis. 
Regarding claim 25, the faces 530 are concave. 
Regarding claim 26, adjacent faces 530 abut at a crest 534.
Regarding claim 27, the flat 532 is a distance from the longitudinal axis that is equal to a distance of the crests from the longitudinal axis as seen at fig. 38. 
Regarding claim 28, the shaft 44a includes a radially extending step that is a transition surface between a distal end of the flat 532 and the outer surface of the shaft located distal to the flat. 
Regarding claim 29, the shaft 44a includes a distal section 152a that extends proximally from the tissue working member 42 and the proximal section 154a extends proximally from the distal section 152a, and the distal section 152a has a diameter greater than the diameter of the proximal section 154a.
Regarding claim 30, the tissue working member 42 is a bur. [0003], [0005], [0009]
Regarding claim 31, there is a taper 535 at the proximal end of the shaft 44a.
Regarding claim 32, the proximal end of the shaft has a non-circular cross-sectional shape (cross-sectional view of the shaft seen at fig. 39). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799